Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	Applicants amendments and response to the restriction election requirement dated 12/29/2021 is acknowledged. Claims 1-27, 29-35, 37-38 have been cancelled. Claims 28, 36 and 39 have been amended. Claims 40-58 have been added new. Applicants have elected species olaparib (PARP inhibitor) and MI-503 (menin inhibitor) for examination. Applicants state that all pending claims are believed to read on the elected species. It is noted that claims 44, 50 and 57 do not read on the elected species as R4 of the elected MI-503 is not H. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement is made Final. 
	Claims 28, 36, 39-58 ae pending. Claims 44, 50 and 57 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 28, 36, 39-43, 45-49, 51-56, 58 and are examined based on the merits herein. 
Application Priority
This application filed 08/21/2020 is a continuation of 15773947, filed 05/04/2018, U.S. 10799501, 15773947 is a national stage entry of PCT/GB2016/053451, International Filing Date: 11/04/2016, claims foreign priority to 1519573.8, filed 11/05/2015. It is noted that the support for menin inhibitors including the elected and 
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 2/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28, 36, 39, 40-43, 45-49, 51-56, 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rassool et al. (IDS: US 20160346306, now US 10363264) in view of Borkin et al. (Cancer Cell 2015, April 12, 27(4):589-602) and Kuhn et al. . 
Rassool disclose a combination therapy for treating acute myeloid leukemia (AML) comprising administering PARP inhibitors including olaparib (see abstract, claims 1, 4, 11-14).  In particular embodiments, the PARP inhibitor is selected from the group consisting of Veliparib, BMN-673, 4-iodo-3-nitrobenzamide, Olaparib (KU-0059436), Rucaparib etc.  [0042]. Rassool’s method include administration of low dose of the DNA demethylating agent and an effective dose of the PARP inhibitor administered in combination with one or more additional therapeutic agents [0071]. Rassool teach the effective amount of the PARP inhibitor is from about 1-500 mg/m2 [0044]. 
The reference do not teach menin inhibitor in the combination therapy. 
Borkin teaches that acute leukemias with translocations of the Mixed Lineage Leukemia gene (MLL), which constitute about 5–10% of acute leukemia in adults (Introduction, lines 6-7). Borkin report development of highly potent and orally bioavailable small molecule inhibitors of the menin-MLL interaction, MI-463 and MI-503, show their profound effects in MLL leukemia cells and substantial survival benefit in mouse models of MLL leukemia and the efficacy of the compounds in primary samples derived from MLL leukemia patents (abstract). The reference teaches about 0.2 uM of MI-503 had pronounced effects on MLL leukemic cells (p 4, lines 17-20) and in in vivo MI-503 at 80 mg/kg was administered to MLL leukemia mice (p 7, line 13-14).  
Kuhn teaches acute leukemias that harbor a rearrangement of the mixed lineage leukemia gene (MLL) are aggressive hematopoietic malignancies that occur across all age groups and develop as lymphoid, myeloid, or biphenotypic disease (p 431, col. 1, 
The prior art is not explicit in teaching wherein the subject has a cytogenic abnormality at chromosome 11q23 resulting in rearranged MLL gene.
Dugas claims a method for distinguishing AML subtypes with recurring genetic aberrations t(8;21), t(15;17), t( 11q23)/MLL, inv(3)/t(3;3), inv(16), AML_komplext, trisomy 8, trisomy 11, trisomy 13, monosomy 7, del(5q) and/or del(9q) in a sample, the method comprising determining the expression level of markers selected from the markers identifiable by their Affymetrix Identification Numbers, wherein the sample is from an individual having AML.(see claim 1). Dugas further teaches the chromosomal abnormalities associated with AML include t(8;21), t(15;17) (see claim 1) and a sample is taken from the subject to detect the presence of AML in a subject (claim 1).
From Dugas a person of ordinary skill in the art would have found it obvious that chromosomal abnormalities e.g. 11q23, t(8;21), t(15;17) are associated with AML. From 
One of ordinary skill in the art would have been motivated to use olaparib in combination with menin inhibitor, MI-503 in treating AML including MLL-rearranged leukemias is in expectation of reasonable amount of success and to achieve additive or synergistic therapeutic benefits for treating AML. 
As to treating subjects with cytogenic abnormality at chromosome 11q23, it is noted that (i) both olaparib and MI-503 has been shown to have therapeutic effects in AML, AML-MLL. A person of ordinary skill in the art would have found it obvious to use the combination therapy in all subtypes of AML patients to provide therapeutic benefits. In regards to synergistically effective amounts, the instant specification teach that the PARPi and Hoxa9 inhibitor be administered to a host in a daily dosage range of from about 0.01 to about 1000 mg/kg body weight of the recipient. In the instant case, Rassool teach the effective amount of the PARP inhibitor is from about 1-500 mg/m2, which equates to 0.02-13.5 mg/kg dose. Barkin teaches about 0.2 uM of MI-503 had pronounced effects on MLL leukemic cells (p 4, lines 17-20) and in in vivo MI-503 at 80 mg/kg was administered to MLL leukemia mice (p 7, line 13-14). This translates to 6.5 mg/kg (for human of 60 kg). The dosages taught by prior art fall within the ranges of the 
As to claims 36, 46-49, 51, from Dugas a person of ordinary skill in the art would have found it obvious that chromosomal abnormalities e.g. 11q23, t(8;21), t(15;17) are associated with AML. A person of ordinary skill in the art would have been motivated to test the abnormalities in a subject (i) to first diagnose the presence of AML based on the chromosomal abnormalities e.g. 11q23, t(8;21), t(15;17) in subjects before therapy (ii) also to differentiate the type of AML in the subjects. A person of ordinary skill in the art would have been motivated to administer a combination of PARP inhibitor, e.g. olaparib with menin inhibitor, MI-503 in synergistic amounts in all subtypes of AML patients to provide therapeutic benefits.

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627